DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Claim(s) 1, 2, 4, 5, 7, 12, 14,15, 17, 18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deteresa et al., US 6,592,979. 
	Applicants argue that the cited prior art of Deteresa et al., US 6,592,979 does not teach the claimed non-woven mat or woven containing fabric. Applicants assert that the ribbons of Deteresa et al., do not meet the limitation of a non-woven. In response, the Examiner is of the position that a ribbon of aligned multi-filament fibrous tows meet the limitation of a “non-woven mat” or “fabric”. A nonwoven fabric is a fabric-like material made from staple fibre (short) and long fibres (continuous long), bonded together by chemical, mechanical, heat or solvent treatment. The Examiner maintains that the term non-woven is used in the textile manufacturing industry to denote fabrics, such as felt, which are neither woven nor knitted. Applicants have not claimed any particular type of non-woven fiber containing mat, degree of entanglement, chemical/heat bonding and/or fiber orientation. Deteresa et al., US 6,592,979 specifically teach a plurality of fibers positionally aligned into a ribbon, i.e., a sheet-like or ribbon-like shaped composite, is impregnated with a first matrix material and cured or otherwise solidified to appropriate stiffness and compression strength, and the ribbons are then coated by a second matrix material acting as a binder that holds the ribbons together.  As such, the Examiner maintains that the cited prior art of Deteresa et al., US 6,592,979 meets the limitation of a non-woven fiber containing mat. For these reasons, the Examiner maintains the anticipation rejections made over Deteresa et al., US 6,592,979. 

Claim(s) 1, 2, 4-7 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document).
	Applicant’s arguments regarding the rejections made over the combination of Takebe et al., WO 2014103658 (note US 10,093,777 is relied upon as a translation for the WO document) are found persuasive. As such, these rejections are hereby withdrawn. 

Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 1, 2, 4, 5, 7, 12, 14,15, 17, 18 and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deteresa et al., US 6,592,979. 
	The patent issued to Deteresa et al., teach a hybrid matrix fiber composites made from multi-filament fiber tows (ribbons) impregnated with first and second matrix materials (abstract and figures 5a and 5b). Figures 5a and 5b illustrate the spatially separate first and second matrix materials. Deteresa et al., teach a two-step process to form the hybrid composite (column 13, 5-25). Deteresa et al., teach in the first step the fibrous ribbons are impregnated with a first matrix material and partially cured. Deteresa et al., also teach using pre-impregnated fibrous structures (example 3). Said second step includes adding a second matrix material to embed the partially cured (pre) impregnated fibrous ribbon and curing the second matrix material under conditions to effect chemical and physical bonding between the matrices (column 13, 5-25). Such curing would initiate the claimed polymerization of the matrix resin mateiral. Deteresa et al., teach using different thermoplastic matrix materials in the two-step process (column 11, 30-45). Deteresa et al., teach that first and second matrix materials can be thermoplastic and toughened thermoplastic resins (column 6, 15-45, column 10, 15-20 and column 11, 30-40). Deteresa et al., teach using polyamide-imide or polyimide (column 6, 50-65). Deteresa et al., teach using fiber tows of glass or carbon (column 5, 5-25 and table 1). The Examiner is of the position that ribbons of fiber tows reads on the limitation of continuous fibers. Deteresa et al., teach forming the composites using resin transfer molding using a preform fabricated from (pre) impregnated and solidified ribbons where it is easier to get the matrix in the mold and is therefore, faster (column 11, 65-column 12, 5). The Examiner is of the position that such a two-step process meets the limitations of claims 1 and 14. Deteresa et al., teach using the composite in transportation, energy and infrastructure industries and thus can be used to form the claimed vehicle part or blade. 
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 3, 6, 8-11, 16 and 19 stand rejected under 35 U.S.C. 103 as obvious over Deteresa et al., US 6,592,979 as applied to claim 1, and further in view of Tadepalli et al., US 2011/0021737 A1.
	The rejections made over the cited prior art of Deteresa et al., are maintained as set forth above and Applicants have not presented any new arguments for which to consider. 
	The published patent application issued to Tadepalli et al., teach a process for forming a fiber reinforced composite with a pre-impregnated fibrous substrate (abstract and sections 0042, 0044-0046 and figure 2). Said method includes inserting a pre-impregnated fibrous substrate to a mold (section 0043), adding additional layers of fiber and/or thermoplastic polymer materials (sections 0044-0045) and heating to a temperature sufficient to polymerize the monomers of the thermoplastic materials (section 0046).	With regard to the claimed polymers, Tadepalli et al., teach using the thermoplastic polymers of polyamide, lactam monomers, caprolactam, laurolactam polyamide 6 and 12, methyl methacrylate monomer and polybutylene terephthalate with cyclic hydrocarbons mixtures, combinations and copolymers thereof (section 0029-0030). With regard to claimed fibers, Tadepalli et al., teach using glass (E-glass), ceramic, or polymer fiber in the form of woven, non-woven or chopped or continuous (section 0024). With regard to the limitation pertaining to “reactive” glass, the Examiner is of the position that once the glass fibers are sized the fibers would be “reactive”.  Tadepalli et al., teach forming a wind turbine blade (section 0047). Takebe et al., Deteresa et al., and Tadepalli et al., are considered analogous prior art since both references are concerned with forming similar types of fiber reinforced resin composites used in similar industries. As such, a person of ordinary skill in the art would recognize that the article of Deteresa et al., can be made with the specific thermoplastic polymers and glass fibers of Tadepalli et al. The modification involves the mere substitution of one material with another material known for its suitability as thermoplastic polymer and reinforcing fiber and would yield a predictable variation whose application is well within the skill of the art. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789